Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1, 3-9, and 11-21, in the reply filed on 4 February 2021 is acknowledged.
Claims 2 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 February 2021.

Drawings
The drawings are objected to because the reference labels are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
The disclosure is objected to because of the following informalities: in paragraph [0089], the bearing cage is referred to as both “41” and “42”.  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities: in claim 13, line 9, the comma should be deleted after the phrase “a plurality of,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the phrase “with which said end stop said chucking nut comes into contact” is unclear.  For the purposes of examination, it has been assumed that this limitation should read “with which said chucking nut comes into contact”.
Claim 18 recites “at least one further wall region” in lines 2-3, and then also recites  “at least one further wall region” in lines 6-7.  It is unclear whether these limitations refer to the same wall region, or to different wall regions.  For the purposes of examination, it has been assumed that these limitations refer to the same wall regions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11-12, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimer (US 2018/0071833 A1).
Regarding claim 1, Haimer discloses a chucking apparatus 1 (embodiment of figure 4) for chucking an object, the chucking apparatus comprising: a basic body 2 having a receiving space formed therein in which the object can be disposed; a chucking device 4 having a chucking nut 4 being screwable onto said basic body and by said chucking nut being screwed onto said basic body the object disposed in said receiving space is chuckable non-rotatably, said chucking nut having a chucking body 4 and a plurality of roller bodies 23 each with a defined roller engagement structure, wherein: said plurality of roller bodies are held in an axially rotatable manner on said chucking body of said chucking nut and are disposed distributed in a circumferential direction on said chucking nut, or said plurality of roller bodies are held and are disposed in an axially rotatable manner and distributed in the circumferential direction between said chucking body of said chucking nut and said basic body; said basic body having at least one basic body engagement structure 13 formed therein, wherein said roller bodies by means of said defined roller engagement structure are in engagement or can be brought into engagement with said at least one basic body engagement structure of said basic body; and said chucking nut is screwable onto said basic body and is unscrewable from said basic body by means of said at least one basic body engagement structure and said defined roller engagement structure which are in engagement with one another.
Regarding claim 6, Haimer discloses wherein said chucking nut 4 has an annular bearing cage 18 and said roller bodies 23 are accommodated in said annular bearing cage.
Regarding claim 7, Haimer discloses wherein said chucking body 4 is a sleeve-shaped chucking body 4 having a chucking body engagement structure 14 by means of which said sleeve-shaped chucking body is in engagement with said defined roller engagement structure of said roller bodies 23.
Regarding claim 8, Haimer discloses wherein said chucking body 4 is a sleeve-shaped chucking body 4 having a recess 14 formed therein which runs on an inner side in a circumferential direction and in which said annular bearing cage 18 is disposed in a manner matching contours thereof.
Regarding claim 9, Haimer discloses wherein said chucking device has a collet 3 which is disposed in said receiving space of said basic body 2 and said collet has an object receiving space formed therein, said collet is resilient in a radial direction and has an outer cone, and said collet is pressable by means of said chucking nut 4 into said receiving space of said basic body, said receiving space of said basic body forming an inner cone, and therefore the object disposed in said object receiving space of said collet can be chucked nonrotatably.
Regarding claim 11, Haimer discloses wherein said basic body 2 has an end stop (not labeled, where left distal end of nut comes into contact, see figure 5), with which said chucking nut 4 comes into contact upon being screwed onto said basic body.
Regarding claim 12, Haimer discloses wherein: said chucking nut 4 having a clamping device (left sleeve portion including threads in figure 5) for clamping said 
Regarding claim 15, Haimer discloses wherein said chucking body engagement structure 14 is formed by a plurality of spaced-apart encircling grooves 14 by which annular webs extending on an inner side in the circumferential direction about said chucking body 4 are formed.
Regarding claim 16, Haimer discloses wherein: said sleeve-shaped chucking body 4 has a wall region (horizontal portion between thread grooves 14, see figure 5), said wall region bounding said recess 14 on a base side, forming a chucking body engagement structure 14 of said sleeve-shaped chucking body; and/or said chucking body engagement structure 14 is disposed on said wall region, which encircles in the circumferential direction, of the sleeve-shaped chucking body.
Regarding claim 17, Haimer discloses further comprising: an annular connecting element 8 via which said chucking nut 4 is connected releasably to said collet 3; and a locking apparatus 5, said annular connecting element is locked or lockable to said collet by means of said locking apparatus.
Regarding claim 18, Haimer discloses wherein: said basic body 2 containing an end side 11, at least one wall region (wall region between end face 11 and threaded region 13), at least one further wall region (vertical and horizontal wall region in figure 5 that contacts the left end of nut 4) and a basic body engagement region 13 having said least one basic body engagement structure 13; and said end stop is formed by said at least one further wall region of said basic body, said at least one further wall region bounding said basic body engagement region in the circumferential direction (as seen in figure 5).
Regarding claim 19, Haimer discloses a tool holding fixture 1 for a machine tool, comprising: a chucking apparatus 1 according to claim 1.
Regarding claim 20, Haimer discloses further comprising a coupling device (bore on the left side in figure 4) by means of which said tool holding fixture 1 is couplable to a drive device for rotationally driving said tool holding fixture.
Regarding claim 21, Haimer discloses a machine tool (milling machine, not shown), comprising: a tool holding fixture 1 according to claim 19.

Allowable Subject Matter
Claims 3-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        1 March 2021